Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklasson et al (US 2011/0297672) new cited.  Niklasson discloses versatile microwave heating apparatus comprising a cavity (250, Figure 2) arranged to receive a first load and a second load, the cavity (250) defined within a plurality of walls (Figure 2); at least one microwave generator (110, 120, 210, 220, par. 0059) that transmits electric power; a first patch antenna (212, Figure 2, par. 0058) coupled to the at least one microwave generator (110, 120, 210, 220, par. 0059) to receive the electric power from the at least one microwave generator, wherein the first patch antenna (212) is configured to convert the electric power into microwaves radiated into a first  by the second patch antenna (212); and a control unit (330) configured to select energy levels for each of the at least two patch antennas (212) as if the load were static and as if there was no interference between the first (212) and second (212) patch antennas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2011/0297672) newly cited, in view of Page (US 5,558,800) previously cited.  Niklasson discloses substantially all features of the claimed invention except the separation between the patch element and the ground plane ranges from approximately 5 mm to 10 mm.  Page discloses the separation between the patch element (40, 40’) and the ground plane (36) but does not disclose the separation’s height approximately 5 mm to 10 mm.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the separation’s height ranges from approximately 5 mm to 10 mm in order to provide space for cooling air flow around the patch antennas. The more space is more cool air flow to reduce heat from the patch antennas.
Claims 4-7, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson et al (US 2011/0297672) newly cited, in view of Page (US 5,558,800) previously cited. With regard to claims 4-5, 15-16 and 18, Niklasson discloses substantially all features of the claimed invention including except the patch element is rectangular with a width of approximately 8.3 cm and a length of approximately 6.125 cm.  Page discloses the patch element (40’) is rectangular with a width of approximately 6.1 and length 16.4 (col. 4, lines 44-49), but does not disclose the patch element with of .
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-10 and 13-20 have been considered but are moot in new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 23, 2021